Samuel A. Spiegel, J.
Motion by codefendants, Mildred and Mark L. Hartman, to conduct a discovery and inspection of a written signed statement taken of defendant, Mark L. Hartman, by codefendant, Ernest Martinez.
The defendant, Martinez, by a representative of the Consolidated Mutual Insurance Co., took a statement from his codefendant, Mark L. Hartman. This was done before the commencement of the instant action and Mr. Hartman was not given a copy of the statement.
Defendant, Hartman, cites many cases which hold that full disclosure of statements taken by adverse parties prior to the commencement of an action in eases of personal injury may be obtained (Wilhelm v. Abel, 1 A D 2d 55; Totoritus v. Stefan, 6 A D 2d 123). The situation in the case at bar is not one of adverse parties, but one of codefendants with no apparent issue between them. Buie 3120 of the Civil Practice Law and Buies respecting discovery is to be followed in the instant motion and is more liberal in granting discovery and inspection than section 324 of the Civil Practice Act. The rule under the Civil Practice Law and Buies provides that “ After commencement of an action, any party may serve on any other party notice: 1. to produce and permit the party seeking discovery, or someone acting on his behalf, to inspect, copy, test or photograph any specifically designated documents or any things which are in the possession, custody or control of the party served
The application of this rule to the instant motion gives the defendant, Hartman, the right to a discovery and inspection of the statement taken by his codefendant’s insurance representatives. It does not limit the right to adverse parties or parties in issue as has been stated by codefendant, Martinez.
*212Accordingly, where oile defendant obtains a statement of a codefendant as in the present situation, the party who gave the statement may move for discovery and inspection of the statement. Motion granted.